MEMORANDUM **
Federal prisoner Edward Reddic appeals from the district court’s denial of his *729motion under 28 U.S.C. § 2255. We have jurisdiction pursuant to 28 U.S.C. §§ 2253 and 1291, and we affirm.
Reddic contends that the district court erred by denying the § 2255 motion because it had imposed a sentence based on judge-found facts, contrary to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We disagree. In denying the § 2255 motion, the district court reconsidered Reddic’s sentence under the advisory guidelines and took into consideration the factors set forth in 18 U.S.C. § 3553. We conclude the district court properly denied the § 2255 motion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.